DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "13" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 



5.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spencer 2006/0004439 in view of Herbert et al. 20020165571.  Noting figures 1-30 Spencer discloses a  minimally-invasive prosthetic heart valve delivery system, comprising: an introducer sheath (see element 222) having a lumen there through; a balloon catheter (see element 224) having a balloon on a distal end, the balloon catheter further including a steering mechanism for deflecting the distal end ((guide wire 232 and guidewire lumen passing through the balloon catheter and guiding tip 230 note fig. 24 para. 48) a balloon-expandable prosthetic heart valve (element 226 see para 48 and figure 24) crimped over the balloon, wherein the outer dimension of the balloon catheter having the prosthetic heart valve thereon is small enough to pass through the introducer sheath lumen.  


6.	However Spencer does not specify that hat the introducer sheath is no greater than 24 French.  Spencer does however disclose a device which is 24 French (para. 52).   Spencer further fails to explicitly disclose that it is the introducer sheath. However, it would have been an obvious to one having ordinary skill in the art that it is a  matter of design choice to manufacture the introducer sheath at a diameter no greater than 24 French, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

8.	Herbert discloses a mechanism capable of being used as a steering mechanism including a deflecting segment (88) on the balloon catheter located just proximal to the balloon (note figure la with respect to the analogous portion denoted as element 32) and a deflection wire (86) attached to a distal end of the deflecting segment (note figure 3b) so as to be fixed with respect thereto and extending through the balloon catheter to a proximal deflection handle (note figure la with respect to the analogous structure element 21). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Spencer and to apply the steering mechanism as disclosed by Herbert to the heart-valve delivery system in order to provide greater control over the catheters distal end while positioned over the guidewire as disclosed by Spencer thereby improving the accuracy of the device with regard to deploying and positioning the a heart valve to a targeted tissue.

9.	Regarding claim 3, Spencer as modified by Herbert discloses a pusher (228) having a distal sleeve (distal sleeve portion of element 228 depicted in figure 24) sized to encompass the deflecting segment and a proximal end of the balloon (see fig. 24), the pusher being longitudinally movable with respect to the deflecting segment .

10.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US 2006/0004439) (hereafter Spenser) and Herbert et al. (US 20020165571) (hereafter Herbert) as applied to claims 14-17 above in view of Valley et al. (US 2001/0001812) (hereafter Valley). 
Regarding claim 4, Spenser and Herbert disclose the claimed invention except the balloon catheter further includes, inner and outer balloon inflation tubes attached to opposite ends of the balloon and arrange to concentrically slide with respect one another to alternately elongate and shorten the balloon, an inner tube handle for displacing the inner balloon inflation tube, a balloon inflation connector through which the inner balloon inflation tube passes and to which a proximal end of the outer balloon inflation tube attaches and a side port opening to a space defined within the balloon inflation connector, the side port adapted for introducing an inflation fluid into the space and into a tubular space between the inner and outer balloon inflation tubes for inflating the balloon.
However, Valley discloses a balloon catheter including an inner tube (502) and an outer balloon inflation tube (504 encasing lumen 516) which are attached to opposite ends of the balloon (510) and arrange to concentrically slide with respect one another to alternately elongate and shorten the balloon (note position of tubes in fig. 9a and b), an inner tube handle (508) for displacing the inner tube (note position of element 508 relative to element 540 in fig. 9a and b), a balloon inflation connector (522 and 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Spencer and Herbert with the balloon inflation configuration as disclosed by Valley in order to assist in advancing and maneuvering the catheter into position as taught by Valley (Para. 155)
The invention of Spencer and Herbert as modified by Valley fails to explicitly disclose the inner tube as an inflation lumen. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inventions of Spencer and Valley in order to construct the assembly to have a second inflation lumen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

11.	Regarding claim 5, Spencer, Herbert and Valley disclose a deflection handle (as disclosed above) (capable of being) attached just distal to the balloon inflation connector (noted above) and through which the outer balloon inflation tube passes (proximal end of 504 enters element 540 thus passing through the distal end of .

12.	Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergheim (US 2005/0240200) in view of Hebert et al. (US 20020165571) (hereafter Herbert).
Regarding claims 6-7, Bergheim and Herbert disclose the claimed invention as applied to claims 9-11 above except for explicitly disclosing that the introducer sheath has a size no greater than 24 French. However, it would have been an obvious matter of design choice to manufacture the introducer sheath at a diameter no greater than 24 French, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would


13.	Regarding claims 8-10 Spencer as modified by Herbert discloses the deflecting segment comprises a coil spring (90 note Herbert).   Spencer as modified by Herbert discloses wherein the coil spring has a tightly wound section (note figure 3b and paragraph 54) and the deflection wire extends around the outside of the coil spring (note figure 3b where the wire 86 extends outside of the spring to attach to a distal end) and attaches distally thereto (as previously discussed) and proximal to the balloon (note position of analogous section 32). Spencer as modified by Herbert fails to explicitly disclose the coil spring has tightly wound sections at both ends However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Spencer as modified by Herbert with tightly wound sections at both ends, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would provide stiffer regions both distally and proximally of the deflection wire attachment point thereby providing annular support to the regions surrounding the deflecting portions thereby ensuring that deflection only occurs within the loosely wound section.





Allowable Subject Matter

14.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 11, 2021